Title: Jonathan Williams, Jr., to the American Commissioners, 13 February 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Feb. 13. 1777.
Upon examination of the Concord, her Inventory was found very deficient, those things which we thought would be a diminution of her price of at least 5000 Livres were not in her. It seems the owner has lately fitted out a large Ship for the Coast of Guinea and has taken from one to supply the other. This determined Mr. Peltier to purchase the Count de Vergennes which is of the same size and age; the difference between them is, that this Ship is not so sharp as the other, and will require some addition to her Riggin &c; but she is more burdensome, and cost 10,000 Livres less money.
No Time shall be lost in dispatching her which I expect to compleat in 3 Weeks from this Date, I mention this that the Charts and Dispatches may arrive in time.
Mr. Lee writes by this opportunity. I have the honor to be with the greatest Respect Gentlemen Your most obedient Servant
J Williams
The Honorable The Deputies of the United States.
 
Notation: Nantes 13th Feby 1777 J Williams Lettr.
